Citation Nr: 0740672	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for tinea versicolor and 
tinea pedis with onychomycosis, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1943 until March 
1946, from July 1951 until July 1955, and from July 1955 
until July 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

It is noted that the claims file was affected by flooding at 
the New Orleans RO.  As a result, some original documents 
were damaged and replaced in the file with photocopies.  
Nevertheless, the evidence of record is sufficient to decide 
the claim.


FINDING OF FACT
 
Throughout the rating period on appeal, the veteran's 
service-connected skin disability is productive of complaints 
of itchy and dry skin; objectively, a greater than 40 percent 
of exposed areas affected has not been shown, nor is there a 
need for systematic therapy.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for tinea versicolor and tinea pedis with 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code (DC) 7806 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for tinea versicolor and tinea pedis with onychomycosis.  His 
claim was received in September 2003.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

In the present case, the veteran is assigned a 30 percent 
evaluation for his skin disability throughout the rating 
period on appeal pursuant to DC 7806.  In order to support 
the next-higher 60 percent rating, the evidence must show 
dermatitis or eczema covering more than 40 percent of the 
entire body, or more than 40 percent of exposed areas are 
affected; or, constant or near-constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

In the present case, the Board finds no support for 
assignment of the next-higher 60 percent evaluation under DC 
7806.  In so finding, it is acknowledged that the veteran's 
VA dermatologic examination in August 2005 notes that the 
veteran's skin problems, while involving less than 5 percent 
of total body area covered greater than 40 percent of the 
exposed areas affected.  

However, that percentage included a body rash which the 
examiner explicitly stated was not a component of the 
veteran's service-connected tinea versicolor and tinea pedis 
with onychomycosis.  Moreover, tinea versicolor was not shown 
at that examination.  Thus, the only service-connected 
disability present was tinea pedis.  As the feet are not an 
"exposed area" for purposes of applying the criteria of DC 
7806, a higher rating is not possible on that basis.  

The Board has also considered whether an increased rating is 
warranted on the basis of constant or near-constant 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  However, this has not been demonstrated here.  
Rather, the August 2005 VA examination report indicates that 
the veteran treated his skin disability with Sarna lotion and 
Eucerin cream. VA outpatient treatment records also fail to 
reveal constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs.  

The Board recognizes the veteran's subjective complaints of 
itchy and dry skin.  
In this vein, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  Moreover, as his statements were made in the course of 
receiving medical treatment, and are consistent with the 
competent findings, they are found to be credible.  
Nevertheless, such complaints do not lead to the conclusion 
that the veteran's disability picture is most nearly 
approximated by the next-higher 60 percent rating.  Rather, 
the overall evidence overwhelmingly shows that none of the 
criteria for a higher rating have been met.

In conclusion, the evidence of record does not enable a grant 
of the next-higher 60 percent evaluation for the veteran's 
tinea versicolor and tinea pedis with onychomycosis for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As noted in the INTRODUCTION to this decision, the claims 
folder has been reconstituted following a flood at the RO in 
New Orleans.  Consequently, a VCAA letter is not actually in 
the claims file.  However, as indicated in supplemental 
statements of the case dated in May 2006 and July 2006, VCAA 
notice was indeed sent to the veteran in March 2006.  While 
the Board cannot evaluate the adequacy of such notice under 
the present circumstances, it is nevertheless found that 
appellate review may proceed at this time.  

Indeed, based on an October 2007 brief submitted by the 
veteran's accredited representative, the Board is satisfied 
that the veteran had actual knowledge of the evidence 
necessary to substantiate his claim.  Moreover, the veteran 
expressly indicated in a July 2006 statement that he had no 
further evidence to submit.  Given these considerations, and 
in light of the fact that this claim was initially filed in 
2003, it is not found that a remand here would be productive.  

Indeed, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Furthermore, the record contains the veteran's statements in 
support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for tinea versicolor and 
tinea pedis with onychomycosis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


